WHITMEYER, J.
[1] Florence E. Dearstyne, testatrix, died October 10, 1910, leaving a last will and testament, duly admitted to probate by the surrogate of Washington county, the ninth or residuary clause of which is as follows:
“I give, devise and bequeath all the rest, residue and remainder of my property of every kind and nature to the Woman’s Graduate Association of Cornell University at Ithaca, N. Y., to be used by said Association in aiding and assisting needy young women students at said Cornell University as in the judgment of the officers and directors of said Association may seem best and proper.”
The Woman’s Graduate Association was not a corporation, and was not in existence at the time of the death of testatrix. It is claimed that the residuary clause is invalid. In view of the decision by the Court of Appeals in Matter of Robinson, 203 N. Y. 380, 96 N. E. 925, 37 L. R. A. (N. S.) 1023, it seems to me that the clause in question should be declared valid and enforceable. ^ The purpose of the gift, as set forth in the will, was to aid and assist needy young women students at Cornell University. The words “aiding” and “assisting” have a well-defined meaning. The word “needy” is used as an adjective. The noun “need” is defined to mean “a state requiring supply or relief; pressing occasion for something; urgent want; necessity; exigency.” Webster’s International Dictionary, 1910 Ed.; Matter of Robinson, supra. These words, construed together, indicate a charitable and a benevolent purpose, and, construed in connection with the word “students,” indicate a charitable and a benevolent purpose, educational in character.
[2] “Needy young women students” constitute a class, public in character. The' limitation of the bequest to the use of such students at Cornell University does not affect its public character or public purpose. Williams v. Williams, 8 N. Y. 525; Starr v. Selleck, 145 App. Div. 869, 130 N. Y. Supp. 693, affirmed 205 N. Y. 545, 96 N. E. 1116. Moreover, Cornell University is a public institution.
[3] The beneficiaries are indefinite, but that is not fatal. Personal Property Law, § 12; Real Property Law, § 113. The testa"trix intended that the bequest be used for the benefit of young women students at Cornell University, who need and require aid and assistance in securing their education. The selection of the young women and the character of the aid and assistance to be rendered are left to the discretion of the trustee; but it is clear that such *957selection must be made from those young women students at the University, who are in need of such aid and assistance, and that the aid and assistance to be given must be confined to the uses specified. So construed, the purpose of testatrix was definite and within the language of the statute.
[4] The fact that she has failed to designate a proper trustee does not invalidate the gift or bequest. Under the statute, the trust vests in the Supreme Court. The questions of its administration and enforcement for the uses specified may be determined on the settlement of the decree.
Findings may be prepared accordingly.